PD-0558-15
 ' ^ouA^lh Couri or Hn&a
     ^p\ kanwn, Suit £*/>$""

                                         f\?r)l £>8> So/6
                                                              FILED IN         I
                                                       14th COURT OF APPEALS

                                                             MAY 04 2015

]& &*Wk * 6rki; i\^Me Ho. iH^Od^to^l |J                CHRISTOPHER a. KHiNE
                                                                CLERK



                                                             FILED IN
                                                   COURT OF CRIMINAL APPEALS
T^u^l iV ^y&ns'um.                                          MAY 112015

                                                      Abel Acosta, Clerk


       IT aw. r^QtWior For an ^/ensic^ of ^Odays Id
     lO&ffri £5yi wy rVnTio/i [or f)'6er€TiorKVy j\Wm6 , due,
    *"h> "}U \)xe-f ^licd J do^i lioioe anyone lo ne/p me ^d
   The. lack e>r Unatfeicmclin* of- ^fog, (fj^lij^ l<\yt$iiaee-,

           RECEIVED IN
      COURT OF CRIMINAL APPEALS
             MAY 07 2015